PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/266,482
Filing Date: 4 Feb 2019
Appellant(s): Wisconsin Alumni Research Foundation



__________________
Peter C. Stomma
Registration No. 36,020
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/5/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 1/31/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s Argument: Claim 23 has support in the filed specification and fulfills the written description requirement. To support this argument the Specification at page 1 lines 11-15, page 8 lines 2-4, page 1 lines 16-19, page 1 lines 19-20 and equations (4) and (5) on page 11 are presented.
Examiner’s Response: The Examiner respectfully disagrees with the argument because the specification does not provide support for the argued limitations. First, in the sections cited by Appellant and a further review of the specification, “creating a design of the product having user selected performance specifications, the design of the product having a product geometry;” cannot be found through express, implicit, or inherent disclosure as required by MPEP 2163(I)(B). All sections point to the receiving of a proposed design to test that it meets the required specification and not creating a design of the product by the user. The cited sections by Appellant further support this as the design is always proposed and not created by the user. Second, in the sections cited by Appellant and a further review of the specification, “selecting a field for application to at least a portion of the product to determine if the design of the product will perform in accordance with the user selected specifications;” cannot be found through express, implicit, or inherent disclosure as required by MPEP 2163(I)(B). When looking to the specification for support beyond the sections argued, the fields used are unknown fields or calculated fields, and not a selected field. (See at least Page 2 Line 19, Page 4 Lines 5-7, Page 5 Lines 19-21, Page 8 Lines 1-9, Page 11 Lines 23-25) The sections pointed to Appellant further support this by the field conditions being applied and not selected by the user. The equations argued are for the calculation of a field and not the selection of a field. Therefore, the Examiner concludes there is no express, implicit, or inherent disclosure for the “creating” or “selecting” limitation, and the Examiner believes the 112A rejection of claim 23 is proper.

Appellant’s Argument: Claim 29 has support in the filed specification and fulfills the written description requirement. To support this argument the Specification at page 1 lines 14-15, page 1 lines 19-20, and equations (4) and (5) on page 11 are presented.
Examiner’s Response: The Examiner respectfully disagrees with the argument because the specification does not provide support for the argued limitation. In the sections cited by Appellant and a further review of the specification, “selecting an external force for application to at least a portion of the product design to determine if the proposed design of the product will perform in accordance with the user selected specifications;” cannot be found through express, implicit, or inherent disclosure as required by MPEP 2163(I)(B). The sections pointed to by Appellant further support this by the conditions being applied and not selected by the user. The equations argued are for the calculation of a field and not the selection of a force. (See also Page 13 Lines 11-21) Therefore, the Examiner concludes there is no express, implicit, or inherent disclosure for the “selecting” limitation, and the Examiner believes the 112A rejection of claim 29 is proper.

Appellant’s Argument: As the 35 USC 112(a) rejection constitutes clear error, the rejected priority claims to parent application 13/828,673 also constitutes clear error.
Examiner’s Response: For the reasons presented above, the 35 USC 112(a) rejection of the claims is proper, and therefore the lack of priority to parent application 13/828,673 is proper.

Appellant’s Argument: The method of claim 23 requires one to analyze/review a mesh to determine if at least two of the finite elements which make up the mesh overlap. Such a determination does not involve an abstract idea, a law of nature or a natural phenomena.
Examiner’s Response: The Examiner respectfully disagrees with the argument because “determining” was removed in the claim amendments filed 5/2/2022. However, assuming arguendo the clam did require determining, determining if at least two of the finite elements overlap a series of coordinates is a mathematical calculation. As stated in MPEP 2106.04(a)(2)(C), step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. When looking at the equations provided on Page 5 Lines 5-11, k is a finite element overlapping finite element j; Ej ∩ Ek is an overlapping region between first and second finite elements, j and k, and dΩ is the boundary of a region covered by the elements, j and k. The bolded variables can be seen in the equation reproduced below.
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    67
    370
    media_image2.png
    Greyscale

As shown above each one of these variables are part of a mathematical calculation, which is an abstract idea. Each time overlapping elements are discussed in the specification, it is in the form of a mathematical calculation. Therefore, the Examiner concludes when the finite elements overlap is a mathematical calculation and therefore an abstract idea.

Appellant’s Argument: The method of claim 23 requires a combined stiffness contribution to be determined from the stiffness contribution of the plurality of non-overlapping finite elements for the mesh and the stiffness contribution due to the at least two overlapping finite elements, which is not an abstract idea, a law of nature or a natural phenomena and involves significantly more.
Examiner’s Response: The Examiner respectfully disagrees with the argument because the combined stiffness contribution and an overlapping stiffness contribution explicitly requires calculating, which is a mathematical calculation and therefore an abstract idea. The argued limitations do not present additional elements for consideration and are abstract ideas. Abstract ideas are not sufficient to prove the claim amounts to significantly more than the abstract idea itself. Therefore, the Examiner concludes calculating a combined stiffness contribution and an overlapping stiffness contribution in claim 23 are mathematical calculations and therefore an abstract idea without significantly more.

Appellant’s Argument: Appellant presents the same arguments for claim 29 as those presented for claim 23.
Examiner’s Response: The Examiner disagrees for the same reasons presented for claim 23. Therefore, the Examiner concludes the argued limitations of claim 29 are mathematical calculations and therefore an abstract idea without significantly more.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147 
                                                                                                                                                                                                       /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.